DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hon (EP 3,421,760 A1).
	Regarding claim 1, Hon discloses a hybrid electric propulsion system (50 of Figures) comprising: 

an electric generator (56B of Figures; Para. 0069) configured to extract power from the low speed spool; 
an electric motor (56A of Figures) configured to augment rotational power of the high speed spool; and 
a controller (72 of Figures) operable to: 
determine a target operating condition of the low pressure compressor to achieve a compressor stability margin in the gas turbine engine (Para. 0072; implicit feature in the definition of the predetermined operability range); and
determine a current operating condition of the low pressure compressor (Para. 0072; an operability parameter, such as a stall margin of the turbomachine, falls within the predetermined operability range); and 
control a power transfer between the electric generator of the low speed spool and the electric motor of the high speed spool to adjust the current operating condition based on the target operating condition (Para. 0069).
Regarding claim 2, Hon discloses wherein the target operating condition of the low pressure compressor (110 of Figures) is determined by the controller (72 of Figures) with respect to one or more engine properties that enable an estimate of stability of the low an operability parameter, such as a stall margin of the turbomachine).
Regarding claim 3, Hon discloses wherein the one or more engine properties comprise one or more of a vane angle, a compressor corrected speed, a compressor pressure ratio, a compressor flow corrected at compressor inlet properties, and a compressor flow corrected at compressor exit properties (Para. 0072).
Regarding claim 4, Hon discloses wherein the target operating condition is based on a target pressure ratio of the low pressure compressor (110 of Figures) associated with a low pressure compressor corrected air flow, the current operating condition comprises a current pressure ratio of the low pressure compressor and a current corrected flow, and the low pressure compressor corrected air flow and the current pressure ratio are adjusted based on the target pressure ratio (Para. 0072; an operability parameter, such as a stall margin of the turbomachine, falls within the predetermined operability range).
Regarding claim 5, Hon discloses wherein the controller (72 of Figures) is further configured to adjust the target pressure ratio based on a rate of change in speed of the low pressure compressor (110 of Figures; Para. 0072; an operability parameter, such as a stall margin of the turbomachine, falls within the predetermined operability range).
Regarding claim 6, Hon discloses wherein an exhaust gas temperature (Para. 0072) of the gas turbine engine (102A of Figures) is reduced based on transferring power between the electric generator (56B of Figures; Para. 0069) of the low speed spool (124 of Figures) and the electric motor (56A of Figures) of the high speed spool (122 of Figures) while maintaining a substantially constant thrust.
Regarding claim 7, Hon discloses wherein the controller (72 of Figures) is further configured to transfer power from the electric generator (56B of Figures) to an energy storage system (55 of Figures).
Regarding claim 8, Hon discloses wherein the controller (72 of Figures) is further configured to transfer power (Para. 0068) from the energy storage system (55 of Figures) to the electric motor (56A of Figures).
Regarding claim 9, Hon discloses wherein the controller (72 of Figures) is further configured to transfer power (Para. 0068) from the electric generator (56B of Figures) to the electric motor (56A of Figures) of the high speed spool (122 of Figures) absent a change in output of a low pressure compressor vane actuator of the gas turbine engine (Para. 0072).
Regarding claim 10, Hon discloses wherein the target operating condition comprises a target pressure ratio associated with a combination of low pressure compressor corrected air flow and vane angle (Para. 0072; an operability parameter, such as a stall margin of the turbomachine).
Regarding claim 11, Hon discloses a method for controlling a hybrid electric propulsion system, the method comprising: 
determining, by a controller (72 of Figures), a target operating condition of a low pressure compressor (110 of Figures) to achieve a compressor stability margin in a gas turbine engine (102A of Figures) comprising a low speed spool (124 of Figures) and a high speed spool (122 of Figures), the low speed spool comprising the low pressure compressor and a low pressure turbine (118 of Figures), and the high speed spool comprising a high pressure compressor (112 of Figures) and a high pressure turbine (116 of Figures); 
an operability parameter, such as a stall margin of the turbomachine, falls within the predetermined operability range); and 
controlling a power transfer between an electric generator (56B of Figures; Para. 0069) of the low speed spool and an electric motor (56A of Figures) of the high speed spool to adjust the current operating condition of the low pressure compressor based on the target operating condition (Para. 0072; implicit feature in the definition of the predetermined operability range).
Regarding claim 12, Hon discloses wherein the target operating condition of the low pressure compressor (110 of Figures) is determined by the controller (72 of Figures) with respect to one or more engine properties that enable an estimate of stability of the low pressure compressor (Para. 0072; an operability parameter, such as a stall margin of the turbomachine).
Regarding claim 13, Hon discloses wherein the one or more engine properties comprise one or more of a vane angle, a compressor corrected speed, a compressor pressure ratio, a compressor flow corrected at compressor inlet properties, and a compressor flow corrected at compressor exit properties (Para. 0072).
Regarding claim 14, Hon discloses wherein the target operating condition is based on a target pressure ratio of the low pressure compressor (110 of Figures) associated with a low pressure compressor corrected air flow, the current operating condition comprises a current pressure ratio of the low pressure compressor and a current corrected flow, and the low pressure compressor corrected air flow and the current pressure ratio are adjusted based on an operability parameter, such as a stall margin of the turbomachine, falls within the predetermined operability range).
Regarding claim 15, Hon discloses wherein the controller (72 of Figures) is further configured to adjust the target pressure ratio based on a rate of change in speed of the low pressure compressor (110 of Figures; Para. 0072; an operability parameter, such as a stall margin of the turbomachine, falls within the predetermined operability range).
Regarding claim 16, Hon discloses wherein an exhaust gas temperature (Para. 0072) of the gas turbine engine (102A of Figures) is reduced based on transferring power between the electric generator (56B of Figures; Para. 0069) of the low speed spool (124 of Figures) and the electric motor (56A of Figures) of the high speed spool (122 of Figures) while maintaining a substantially constant thrust.
Regarding claim 17, Hon discloses transferring power from the electric generator (56B of Figures) to an energy storage system (55 of Figures).
Regarding claim 18, Hon discloses transferring power (Para. 0068) from the energy storage system (55 of Figures) to the electric motor (56A of Figures).
Regarding claim 19, Hon discloses transferring power (Para. 0068) from the electric generator (56B of Figures) to the electric motor (56A of Figures) of the high speed spool (122 of Figures) absent a change in output of a low pressure compressor vane actuator of the gas turbine engine (Para. 0072).
Regarding claim 20, Hon discloses wherein the target operating condition comprises a target pressure ratio associated with a combination of low pressure compressor corrected air an operability parameter, such as a stall margin of the turbomachine).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hurwitz (WO 2008/045058A1) discloses a controller to determine a target operating condition of the low pressure compressor to achieve a compressor stability margin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248.  The examiner can normally be reached on M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Charles Reid Jr./             Primary Examiner, Art Unit 2832